   4:20-cr-03051-JMG-CRZ Doc # 41 Filed: 03/01/21 Page 1 of 2 - Page ID # 78




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:20CR3051

      vs.
                                                            ORDER
JESSE ALCANTAR,

                   Defendant.



      Defendant has moved to modify his pretrial conditions of release so he can
live in California rather than the Oxford House (Breta) in Lincoln, Nebraska.
(Filing No. 40). Defendant is facing charges alleging he transported
approximately three pounds of methamphetamine from California to Nebraska. At
the time of his arrest, he attempted to flee. Despite the presumption of detention
and Defendant’s attempt to avoid arrest, the court nonetheless permitted
Defendant’s release on conditions. I had significant concerns when I made this
decision, and I instructed pretrial services to specifically advise the Oxford House
of my concerns with release and to ask the facility to contact the court
immediately if Defendant exhibits any signs of noncompliance.


      Simply stated, Defendant was granted his current release by a razor-thin
margin.


      Defendant has cited no material change in facts supporting his pending
request to modify the release conditions. Defendant asks to be released to
California where he was raised, a fact presented in the initial pretrial services
report. While Defendant’s motion states his is a cancer survivor, he does not
explain why that history supports re-locating to California, and in any event, this
   4:20-cr-03051-JMG-CRZ Doc # 41 Filed: 03/01/21 Page 2 of 2 - Page ID # 79




information is not new. The initial pretrial services report documented
Defendant’s cancer history, and that history dates back two decades. Based on
the facts before the court during the prior release hearing, I would not have
released   Defendant     to   live     in   California   (the   source   state   for   the
methamphetamine he allegedly transported), and nothing new has been
presented to change that decision.


      Finally, trial is set to begin on April 19, 2021, with Defendant represented
by Nebraska counsel. Defendant will need to work with his defense counsel to
review the evidence and prepare for trial, a task made more difficult when the
defendant lives 1500 miles away.


      Accordingly,


      IT IS ORDERED that Defendant’s motion to modify the conditions of his
release, (Filing No. 40), is denied.


      March 1, 2021.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
